Name: Commission Regulation (EC) No 1479/2001 of 18 July 2001 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1479Commission Regulation (EC) No 1479/2001 of 18 July 2001 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 195 , 19/07/2001 P. 0036 - 0037Commission Regulation (EC) No 1479/2001of 18 July 2001on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 391/2001(2), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988(3), and as last amended and extended by the Agreement in the form of an Exchange of Letters, initialled on 19 May 2000(4), provides that transfers may be made between quota years.(2) The People's Republic of China made a request on 1 September 2000 for additional flexibilities, and most specifically for a carry-over of quantities from the quantitative limits of year 2000 into year 2001.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988, and as set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request to the extent that quantities are available.(5) To benefit operators the Regulation should enter into force as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China are authorised for the quota year 2001 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to the quota year 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 58, 28.2.2001, p. 3.(3) OJ L 367, 31.12.1988, p. 75.(4) OJ L 314, 14.12.2000, p. 13.ANNEX>TABLE>